Citation Nr: 1400624	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 2009 for the grant of service connection for tinnitus.

2.  Entitlement to a compensable initial rating for bilateral hearing loss.

3.  Entitlement to service connection for degenerative disc and joint disease of the cervical spine with radiculopathy/peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for urinary tract infections (UTI).

5.  Entitlement to service connection for urine microalbuminuria (claimed as kidney defect).

6.  Entitlement to service connection for diabetes mellitus, type II.

7.  Entitlement to service connection for sinusitis/tonsillitis.

8.  Entitlement to service connection for peptic ulcer.

9.  Entitlement to service connection for trichomoniasis/yeast infections.

10.  Entitlement to service connection for anemia.

11.  Entitlement to service connection for hematuria.

12.  Entitlement to service connection for pyelonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to December 1990 and from January 2002 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2009, November 2009, and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A December 2007 rating decision denied service connection for a cervical spine disability.  Although the Veteran did not submit a notice of disagreement within one year of that decision, additional evidence was received during that time and the December 2007 denial of service connection for a cervical spine disability did not become final.
 
In October 2011 the Veteran withdrew her request for a hearing before a Veterans Law Judge (VLJ).

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The issues other than the claim for service connection for a cervical spine disability and other than the claim for an earlier effective date for service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   The Veteran did not indicate an intent to claim service connection for tinnitus prior to January 9, 2009.  

2.  The Veteran has a cervical spine disability that pre-existed her active service beginning in January 2002 and that increased in service during that period of service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 9, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for service connection for aggravation of degenerative disc and joint disease of the cervical spine with radiculopathy of the upper extremities have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With regard to the effective date claim, this appeal arises from the Veteran's disagreement with the initial assignment of an effective date following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the January 2009 rating decision and the April 2010 statement of the case (SOC) have already provided the claimant with the notice of the law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

In light of the favorable determination regarding the claim for service connection for a cervical spine disability, further development with regard to VA's duties to notify and assist with regard to that issue would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).
 



II.  Earlier effective date claim

The January 2009 rating decision on appeal granted the Veteran service connection for tinnitus.  Service connection was assigned effective from January 9, 2009.  The January 2009 rating decision noted that the Veteran had not claimed service connection for tinnitus, but that on January 9, 2009 a VA examiner opined that the Veteran has tinnitus that is due to military noise exposure.  

On her April 2009 notice of disagreement the Veteran pointed out that a letter from VA, dated April 3, 2007, states that VA had amended her application to reflect a requested claim for tinnitus.  She asserted that her tinnitus effective date should be retroactive.  

In September 2011 the Veteran's representative pointed out that private treatment records were received into the evidence on September 29, 2008, and that these records contained diagnoses of tinnitus.  He asserted that these records should be considered an inferred claim for entitlement to service connection for tinnitus.     

The Veteran submitted her original application for VA benefits in January 2007 and on it she claimed service connection for two disabilities, bilateral hearing loss and cervical radiculopathy.  

Later in January 2007 the Veteran submitted a VA Form 21-4138 in which she stated that she was claiming (service connection for) peripheral neuropathy in addition to her two other claims.  She also noted that she had ringing in her ears.  

On April 3, 2007 the RO wrote to the Veteran that her claim was being amended to include a claim for service connection for tinnitus.  Later that month the Veteran wrote back to the RO stating that tinnitus was not part of her claim.  In December 2007 the RO issued a rating decision that denied service connection for degenerative disc disease of the cervical spine with radiculopathy/peripheral neuropathy of the upper extremities, denied service connection for radiculopathy/peripheral neuropathy of the bilateral lower extremities, and denied service connection for bilateral hearing loss.  

In July 2008 the Veteran submitted another application for VA benefits.  On this application she once again only requested service connection for two disabilities, bilateral hearing loss and cervical radiculopathy.

The Veteran was provided a VA audiological examination on January 9, 2009.  The VA examiner noted that the Veteran reported tinnitus since some time in her first period of active duty.  The examiner opined that the Veteran's tinnitus was at least as likely due to military noise exposure.  

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, there is no contention that a claim was received within a year of separation from service; therefore, this effective date provision does not apply. 

Otherwise, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board does not find the Veteran's apparent assertion that she has had a claim for service connection for tinnitus pending since at least April 3, 2007 to be supported by the record.  The Veteran asserted that a claim has been pending since then because that is the date VA sent her a letter informing her that VA had amended her application to reflect a requested claim for tinnitus.  As reported above, at that time the Veteran immediately wrote back to the RO that tinnitus was not part of her claim.  Given that the Veteran had not indicated on her January 2007 application for VA benefits that she was seeking service connection for tinnitus, and given the Veteran's response to the RO's attempt to initiate a claim for service connection for tinnitus in April 2007, the Board finds that the Veteran clearly did not have a claim for service connection for tinnitus pending at that time.

The Veteran's representative is correct that private medical records received by the RO on September 29, 2008 indicate that the Veteran had tinnitus.  However, the Board does not consider these private medical records to be a claim for service connection for tinnitus.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.").  The private medical records were obtained by the RO in response to a new application for VA benefits received from the Veteran in July 2008.  On this application the Veteran only indicated that she was seeking service connection for bilateral hearing loss and cervical radiculopathy.  There are no documents in the record subsequent to the April 2007 statement of the Veteran, in which she indicated that she was not claiming service connection for tinnitus, and prior to January 9, 2009, at which time she indicated she intended to claim service connection for tinnitus.  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Therefore, the receipt of private medical treatment records noting tinnitus, in and of itself, did not constitute an informal claim for service connection.  38 C.F.R. § 3.155(a) (2013).

As explained above, the evidence clearly shows that the Veteran did not submit a claim for service connection for tinnitus prior to January 9, 2009.  Consequently, the criteria for an effective date prior to January 9, 2009, for the grant of service connection for tinnitus, have not been met.  38 C.F.R. § 3.400. 

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to January 9, 2009 for the grant of service connection for tinnitus; the benefit of the doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Cervical spine disability

The Veteran asserts that she has a cervical spine disability due to an accident in June 1992, during active duty for training.  The service treatment records from June 1992 show that the Veteran tried to catch a box of apples and it struck her on the leg.  At that time she reported tingling in the left arm from the elbow to the finger tip and from the left knee to toes.  

Private medical records dated in April 2001 reveal that the Veteran complained that she had had neck pain on and off for years.  She reported numbness and tingling of both arms.  She felt that her right arm was getting weaker.  X-rays taken in April 2001 revealed the Veteran to have lower cervical disc and bilateral neural foraminal narrowing.  April and June 2001 private medical records include diagnoses of cervical radiculopathy.  A May 2001 MRI revealed the Veteran to have mild to moderate degenerative changes of the cervical spine.

A July 2001 letter from the Veteran's private physician notes that the Veteran's cervical radiculopathy symptoms had resolved and should not prevent her from doing her full duties (with the reserves).
The Board notes that there is no indication that the Veteran was given a physical examination on her entry into active duty in January 2002.  However, the private medical records described above, in particular the May 2001 MRI confirms a cervical disability.  Consequently, the Board finds that the Veteran had a pre-existing cervical spine disability prior to entry into service in January 2002.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The Board finds that the Veteran's pre-existing cervical spine disability increased in severity during service.  This is indicated by a May 2002 service treatment record indicating that the Veteran reported unbearable neck pain radiating to the left side of her body.  Additionally, her June 2002 discharge examination report indicates marked decreased range of motion of the neck.  Left rotation was only 45 degrees.  The summary of defects and diagnoses of the report notes abnormal neurological evaluation of the upper extremities and complaints of cervical radiculopathy.  The examiner noted  NCD (not considered disabling) at this point.  

Considering the Veteran's complaints of pain during service and the finding of marked decrease in the range of motion of the cervical spine on discharge examination, the Board finds that there is evidence that the Veteran's cervical spine disability increased in severity during service.  This is in marked contrast to the July 2001 letter from the private physician indicating that the Veteran's cervical symptoms had resolved, which was prior to the Veteran's January 2002 reentry into service.  The Board has considered the discharge examiner's note that the cervical radiculopathy at that point was not considered disabling.  However, his note is contradicted by the finding of marked decreased range of motion of the cervical spine on examination.

The record does not contain clear and unmistakable evidence indicating that the increase in severity of the Veteran's cervical spine disability during service was due to the natural progress of the disease.  Accordingly, the Board finds that the Veteran's pre-existing cervical radiculopathy disability was aggravated by service and that service connection for degenerative disc and joint disease of the cervical spine with radiculopathy of the upper extremities is warranted.  See 38 C.F.R. § 3.306.


ORDER

Entitlement to an effective date prior to January 9, 2009 for the grant of service connection for tinnitus is denied.

Entitlement to service connection for degenerative disc and joint disease of the cervical spine with radiculopathy of the upper extremities is granted.


REMAND

On her August 2011 substantive appeal the Veteran asserted that the RO had not considered all of her post service treatment records.  She went on to state that she often went to her private doctor, M.D.J.  Given the Veteran's contentions and that the most recent treatment note from Dr. M.D.J. is dated in October 2008, the additional private medical records must be obtained and considered with respect to all of the Veteran's service connection claims.  38 C.F.R. § 3.159(c)(1).

In September 2011 and again in June 2013, the Veteran's representative asserted that the Veteran's hearing loss had increased in severity since the most recent VA audiological examination for rating purposes that was performed in January 2009.  The Veteran must be provided a new VA audiological examination to determine the current severity of her bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran was provided a VA diabetes mellitus examination in April 2010.  The VA physician opined that the Veteran's current diabetes mellitus was unrelated to service.  However, the Board finds that the VA opinion is based on a flawed rationale and thus is inadequate.  The VA examiner opined that the Veteran's current diabetes is not caused by her condition in active duty because the Veteran was diagnosed as having pregnancy related abnormal GTT during her military, but that condition was limited to pregnancy, and the temporary condition resolved after the termination of the pregnancy without residual.  The records do show that the Veteran's had abnormal GTT while pregnant in 1988.  However, the Veteran delivered her youngest child in December 1988.  The Veteran was not pregnant in June 2002 when the service treatment records specifically state that the Veteran had fasting blood sugar (FBS) readings consistent with type II diabetes mellitus.  Given the faulty rationale, a new opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses, as well as the dates of treatment, of all health care providers, VA and non-VA, who have treated her for her claimed disabilities and whose medical records have not already been submitted.  After obtaining the necessary authorizations from the Veteran, including for Dr. M.D.J. (referenced in the August 2011 VA Form 9) for the period from October 10, 2008 to present, request copies of the Veteran's medical records.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file. 

2.  When the above has been completed to the extent possible, schedule the Veteran for an audiological examination to determine the current severity of her service-connected bilateral hearing loss.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

3.  After the development directed in paragraph 1 has been completed to the extent possible, forward the Veteran's claims file to a VA endocrinologist.  The specialist is requested to review the Veteran's medical records and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's type II diabetes mellitus first manifested during, or is otherwise related to, the Veteran's period of military service from January 2002 to June 2002.  

In providing the opinion, the specialist is specifically requested to discuss the June 7, 2002 Report of Medical Assessment in the service treatment records that notes that the Veteran was advised of type II diabetes mellitus (volume 1 of the claims file); to discuss the Veteran's June 2002 discharge examination report that noted FBS consistent with type II (NIDDM) diabetes mellitus (volume 1 of the claims file); and to discuss the June 11, 2002 notation on a Summary of Care form, under the heading "Significant Health Problem" that states "Type II Diabetes."  The specialist is also requested to discuss the private medical record that appears to indicate that glucose testing on August 2, 2002 and on August 9, 2002 was negative (volume 3 of the claims file).  Additionally, the specialist is requested to discuss the private medical records dated from July 2007 to January 2008 which include notations of "new onset" diabetes mellitus (volume 3 of the claims file).  

If the VA specialist opines that the Veteran's type II diabetes mellitus is related to service, the specialist is requested to also provide opinions as to whether any of the Veteran's other claimed disabilities are caused by, or aggravated by, the Veteran's type II diabetes mellitus.  These other claimed disabilities are Urinary tract infections, urine microalbuminuria, sinusitis/tonsillitis, peptic ulcer, trichomoniasis/yeast infections, anemia, hematuria, and pyelonephritis.

The examiner is requested to provide a complete rationale for all opinions provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


